DETAILED ACTION
This action is responsive to the communication filed on 07/20/22.
Claims 1-26 have been amended.
Claims 27-30 have been added.
Claims 1-30 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07/20/22 have been fully considered but they are not persuasive. In response to applicant’s argument that Green does not disclose a special qualified post type for sharing personal moments with friends on a social network, that a user can only make when permitted by a third party, the examiner respectfully disagrees. Green discloses the content may be newly created content, that is created in response to the request.

Claim Rejections – 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-12, 14-17, 22-28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green et al (US Patent No. 9461958 herein after “Green”) and further in view of Carrigan et al (US Pub. No. 20160357355 herein after “Carrigan”).



As per claim 1, Green discloses a method for sharing personal moments among friends in a social networking platform using a qualified authentic post type that can only be made by a post author after being initiated by a third party (Green, col. 7 line 21-23: systems and methods are described that enable users to share information, content and items), the method comprising: 
receiving, by a social networking application operating via a network-connected computing device associated with a post author and implementing a social networking platform that enables sharing of personal moments in the form of photos and/or videos amongst friends (Green; col. 7 line 21-23; col. 45 line 46-49: systems and methods…enable users to share information, content and items; the user interfaces may be presented via an application, such as a dedicated app configured specifically for social networking), a qualified authentic post request for the post author to submit a qualified authentic post of a qualified authentic post type having constraints imposed by the social networking platform for increased authenticity (Green, col. 25-30: requests for content to selectively be submitted to a specific target group of potential responders), wherein posts of the qualified authentic post type must satisfy qualifications criteria evaluated by the social networking platform (Green, col. 5 line 27-32; col. 36 line 61-65: the request may include content criteria…content subject matter, a content length, a content form, when content is needed by, and/or other criteria) comprising: (a) a qualified authentic post can only be submitted following a qualified authentic post request initiated at a time not determined by the post author (Green, col. 7 line 56-57: the content may be newly created content, that is created in response to the request); and (b) a qualified authentic post contains photo and/or video content captured by the post author after said step of receiving a qualified authentic post request (Green, col. 18 line 62-col. 19 line 5: a given responder that receives the request may record the content requested via a mobile device…if the request includes a request for video content of the recipient, the application may activate a front facing camera of the phone...where the request may be displayed at the same time), 
 submitting, by the computing device associated with the post author via the social networking application, a qualified authentic post of the qualified authentic post type created by the post author (Green, col. 7 line 55-56: the one or more respondents may provide content in response to the request), and 
displaying said qualified authentic post to one or more other users of the social networking platform comprising users having a predetermined social networking connection with the post author, in a manner that distinguishes the posts of qualified authentic post type from other posts not of said qualified authentic post type (Green, col. 5 line 15-16; col. 15 line 15-24: publish the accepted received recorded content…publishing the content to a social media feed; content may be automatically published out to social media…a given responder/content contributor is provided a page or site, where the content provided in the response may be posted; col. 35 line 40: content share control; col. 22 line 40-46, col. 20 line 57-67: automatic editing of content…configured to perform…adding watermarks).
Green does not explicitly disclose displaying said qualified authentic post in a manner that distinguishes the posts of qualified authentic post type from other posts not of said qualified authentic post type.
However, Carrigan discloses displaying said qualified authentic post in a manner that distinguishes the posts of qualified authentic post type from other posts not of said qualified authentic post type (Carrigan, para[0122] “frame” the photo…so that the post is visually distinguished from other posts or other page elements).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Carrigan’s teaching into Green’s teaching because one of the ordinary skill in the art would to visually distinguish certain post from other posts.

As per claim 2, Green discloses the method of claim 1, wherein the qualified authentic post request is initiated by a user of the social networking platform with whom the post author has a predetermined social networking connection (Green, col. 7 line 25-30). 

As per claim 5, Green discloses the method of claim 1, wherein the qualification criteria further comprise: the qualified authentic post is created within a predetermined time limit (Green, col. 7 line 42-44).

As per claim 6, Green discloses the method of claim 5, wherein the predetermined time period is measured from a time at which the post author is made aware of qualified authentic post request (Green, col. 30 line 63-65; col. 39 line 57-60).

As per claim 7, Green disclose the method of claim 5, wherein the predetermined time limit is measured from a time at which the qualified authentic post request is initiated (Green, col. 30 line 63-65).

As per claim 8, Green discloses the method of claim 22, in which the indicium is superimposed on one or more of the displayed posts (Green, col. 20 line 66-67).

As per claim 9, Green discloses the method of claim 1, wherein the network-connected computing device comprises a front camera and a rear camera, and the qualified authentic post comprises content captured by the front camera and content captured by the rear camera (Green, col. 3 line 4; col. 19 line 1-4).

As per claim 10, Green discloses the method of claim 1, in which the step of displaying said qualified authentic post comprises displaying a feed comprising qualified authentic posts (Green, col. 5 line 21-22).

As per claim 11, Green does not disclose, however, Carrigan discloses the method of claim 22, in which the indicium is rendered proximate one or more of the displayed posts (Carrigan, para[0122]).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Carrigan’s teaching into Green’s teaching because one of the ordinary skill in the art would to visually distinguish certain post from other posts.

As per claim 12, Green discloses the method of claim 1, in which the step of displaying said qualified authentic post comprises displaying a story gallery comprising qualified authentic posts (Green, col. 5 line 21-22: while not explicitly disclosed a feed containing a story gallery is well known in the art and cannot be considered an inventive concept).

As per claim 14, Green discloses the method of claim 22, wherein the indicium comprises text (Green, col. 20 line 66-67).

As per claim 15, Green discloses the method of claim 1, in which the step of displaying said qualified authentic post comprises displaying a story gallery consisting of qualified authentic posts (Green, col. 5 line 21-22: while not explicitly disclosed a feed containing a story gallery is well known in the art and cannot be considered an inventive concept). 

As per claim 16, Green discloses the method of claim 1, in which the qualification criteria further comprise a criterion based on a location of the post author when the qualified authentic post is created (Green, col. 14 line 16-19; col. 43 line 29).

As per claim 17, Green discloses the method of claim 1, in which the qualification criteria further comprise a location of the post author when the qualified authentic post is created is within a predetermined radius of a location of the post author at a time of the qualified authentic post request (Green, col. 14 line 15-29).

As per claim 22, Green discloses the method of claim 1, in which the step of displaying said qualified authentic post comprises displaying an indicium for distinguishing displayed posts of qualified post type from displayed posts that are not of the qualified authentic post type (Green, col. 20 line 66-67).

As per claim 23, Green discloses the method of claim 1, in which the step of displaying said qualified authentic post comprises displaying a feed consisting of qualified authentic posts (Green, col. 5 line 22).

As per claim 24, Green discloses the method of claim 1, in which the step of receiving a qualified authentic post request comprises displaying a mobile app notification by the computing device associated with the post author (Green, col. 18 line 58-61).

As per claim 25, Green discloses the method of claim 1, in which the step of receiving a qualified authentic post request comprises revealing a user interface element to the post author subsequent to initiation of the qualified authentic post request, wherein invocation of the user interface element initiates presentation of a post authoring display within the social networking application (Green, col. 18 line 62- col. 19 line 5). 

As per claim 26, Green discloses the method of claim 1, in which the step of receiving qualified authentic post request comprises automatically presenting the post author with a post authoring display within a social networking mobile application on the network-connected computing device subsequent to initiation of the qualified authentic post request (Green, col. 18 line 62- col. 19 line 5).

As per claim 27, Green discloses the method of claim 5, wherein the time limit is up to five minutes in length (Green, col. 30 line 64-65). 

As per claim 28, Green discloses the method of claim 27, wherein the time limit is five minutes in length (Green, col. 30 line 64-65).

As per claim 30, Green discloses the method of claim 22, in which the indicium comprises a non-text visual indicator (Green, col. 20 line 66-67).
 

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green and further in view of Liz Stinson (NPL: Minutiae: The Curious App That Captures Your Unfiltered Life” herein after “Stinson”).

As per claim 3, Green does not disclose, however, Stinson discloses the method of claim 1, wherein the qualified authentic post request is initiated automatically by the social networking platform (Stinson, page 7). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Stinson’s teaching into Green’s teaching because one of the ordinary skill in the art would been motivated to initiate the random capture of moments. 

As per claim 4, Green does not disclose, however, Stinson discloses the method of claim 1, wherein the qualified authentic post request is initiated by an autonomous software agent interacting with the social networking platform (Stinson, page 7). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Stinson’s teaching into Green’s teaching because one of the ordinary skill in the art would been motivated to initiate the random capture of moments.



Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green and further in view of Tsai et al (US Pub. No. 20150347432 herein after “Tsai”).

As per claim 13, Green does not disclose the method of claim 1, in which the social networking platform implements direct messaging functionality, and the step of displaying said qualified authentic post comprises displaying the qualified authentic post with direct messaging posts.
However, Tsai discloses in which the social networking platform implements direct messaging functionality, and the step of displaying said qualified authentic post comprises displaying the qualified authentic post with direct messaging posts (Tsai, para[0047]).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Tsai’s teaching of System and Method for Auto-Aligning Website Elements into Green’s teaching of Methods and System for Distributing Information Via Multiple Forms of Delivery Services because one of the ordinary skill in the art would have been motivated to provide online tools for helping a user improve their online presence.


Allowable Subject Matter
Claims 18-21 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natisha Cox whose telephone number is (571) 270-7167.  The examiner can normally be reached on Monday to Friday, 10am - 6:00pm EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571)272-7646. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8000.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATISHA D COX/Primary Examiner, Art Unit 2448